—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered January 7, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and conspiracy in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and IV2 to 3 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of defendant’s guilt of each of the crimes charged, including police surveillance photographs of defendant as part of a group of individuals regularly and interchangeably engaged in street narcotics sales, defendant’s purposeful aid to a controlling member of the group in completing one particular sale to the undercover officer, and defendant’s assurance to the officer that the member of the group who had promised to fill the officer’s drug order while defendant and the officer waited would do so with “no problem” because “we’ve been doing this for years” (see, People v McGee, 49 NY2d 48, 57-58, cert denied sub nom. Waters v New York, 446 US 942). Furthermore, surveillance photographs depicting defendant as a member of the targeted group, combined with the undercover officer’s close-range and extended observation of defendant during the September 14, 1995 transaction, which supported the officer’s detailed description of defendant as a participant in that transaction, provided strong evidence that defendant was properly identified.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, J. P., Tom, Rubin, Andrias and Buckley, JJ.